Citation Nr: 0405100	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  03-15 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus, to include whether a substantive 
appeal has been submitted.

2.  Entitlement to an increased initial rating for scar, 
excision nevus from above right ear, currently evaluated at 
10 percent, to include whether a substantive appeal has been 
submitted.

3.  Entitlement to service connection for infection of the 
right ear and skin rash (claimed as due to service or as 
secondary to service-connected scar, excision nevus from 
above right ear), to include whether a substantive appeal has 
been submitted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


REMAND

The appellant had active service from November 1967 to 
November 1969.  The appellant also has service in the Army 
National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Review of the record reveals significant procedural confusion 
in this case.  There were rating actions which granted 
service connection and assigned ratings for diabetes, 
peripheral neuropathy of the lower extremities, and a scar of 
the right ear.  A rating action also denied service 
connection for a skin rash.  During development of the case 
the RO determined that the notice of disagreement was unclear 
as to the issues with which there was disagreement.  
Clarification was attempted, but was initially unsuccessful.  
In the statement of the case the five (5) issues were noted, 
and it was reported that this was done due to the lack of 
clarity as to which issues there was a desire to appeal.

Subsequently a substantive appeal was received with noted 
that the issues for appeal were the increased rating issues 
of peripheral neuropathy of both legs.  Those two (2) issues 
were the only issues certified to the Board for appellate 
review.  It was also indicated that the veteran wanted a 
personal hearing at the Central Office.  The claim was then 
sent to the Board.  As set forth below, the Board has listed 
the three (3) issues, characterized as they are on the title 
page, as these are currently the only issues over which the 
Board might arguably have any jurisdiction at this point.

While the case was at the Board, communication from the 
veteran and his representative has been received.  The appeal 
as to the certified issues has been withdrawn in writing.  
Thus, those two (2) issues are no longer before the Board.  

It has been indicated that there is a desire to pursue claims 
of service connection for post traumatic stress disorder 
(PTSD), a total rating based in individual unemployability, 
and a temporary total 100 percent rating based on treatment 
for a heart attack.  None of these issues has been developed 
for appellate review, nor are they otherwise before the 
Board.  They are referred to the RO for appropriate action.

Additionally, it has been indicated by the veteran's 
representative that the case should be returned to the RO for 
a videoconference hearing, and that it was sent to the Board 
prematurely.  At this point, clearly the case is at the Board 
prematurely, but it is not clear that a Board hearing is in 
order, as there does not appear to be a current appeal 
perfected as to any issue.  If there is a desire to pursue 
the issues on the title page, the veteran or his 
representative should so indicate to the RO so that 
adjudication may be initially undertaken concerning whether a 
(timely) substantive appeal was filed  Thereafter, that 
matter could then set be up for a hearing, in accordance with 
applicable procedures.

This case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

In view of the foregoing, this matter is REMANDED to the RO 
for the foregoing actions:

1.  The veteran and his representative 
should indicate to the RO whether they 
desire consideration of any of the issues 
on the title page.  If so, substantive 
appeals, and or evidence or argument as 
to the submission of a substantive appeal 
as to these issues should be provided.  
The matter should then be adjudicated by 
the RO.  If the veteran and his 
representative do not desire to pursue an 
appeal as to any issue listed on the 
title page, they should specifically 
state so in writing.  If no communication 
as to these issues is received, it will 
be taken that no substantive appeal has 
been submitted and the matter will be 
handled accordingly.  In accordance with 
whatever action is taken, as appropriate, 
readjudication should be undertaken, or 
the appeals should be closed out as 
withdrawn.

2.  The RO should provide notice letters 
and otherwise comply with the Veterans 
Claims Assistance Act of 2000 (VCAA) with 
regard to the issues raised and referred 
to the RO above.  After appropriate 
notice and development, adjudication 
should be initiated in accordance with 
current applicable procedures.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




